Supreme Court of Florida
                            ____________

                           No. SC21-722
                            ____________

 IN RE: AMENDMENTS TO RULE REGULATING THE FLORIDA
BAR 1-3.10 AND FLORIDA RULE OF GENERAL PRACTICE AND
            JUDICIAL ADMINISTRATION 2.510.

                         December 9, 2021

PER CURIAM.

     The Florida Bar (Bar) and the Florida Rules of General Practice

and Judicial Administration Committee (Committee) jointly petition

the Court to amend the Rules Regulating the Florida Bar (Bar

Rules) and the Florida Rules of General Practice and Judicial

Administration. We have jurisdiction. Art. V, §§ 2(a), 15, Fla.

Const.

                          BACKGROUND

     The Bar and Committee propose amending Bar Rule 1-3.10

(Appearance by Non-Florida Lawyer in a Florida Court) and Rule of

General Practice and Judicial Administration 2.510 (Foreign

Attorneys). The two rules both contain the requirements for pro
hac vice admission in Florida. The proposed amendments address

repetitiveness between the two rules, ensure consistency between

them, and alter the fee structure for pro hac vice admission by

establishing an annual renewal fee in addition to the existing

application fee—with the amount for both fees to be set by the

executive director of the Bar.

     The Board of Governors of The Florida Bar voted unanimously

to approve the proposed amendments to Bar Rule 1-3.10, and the

Committee voted unanimously to approve the proposed

amendments to rule 2.510. Formal notice of intent to file the

instant petition was published in The Florida Bar News. Interested

parties were directed to file their comments with the Court. No

comments were received.

     Having considered the joint petition and proposed

amendments, we adopt the amendments to Bar Rule 1-3.10 and

rule 2.510 as proposed by the Bar and Committee with the

modification described below.




                                 -2-
                           AMENDMENTS

     The requirements for pro hac vice admission are deleted

throughout Bar Rule 1-3.10. New language requiring persons

applying for pro hac vice admission to comply with the Rules of

General Practice and Judicial Administration is added to

subdivisions (a) (Non-Florida Lawyer Appearing in a Florida Court),

(b) (Lawyer Prohibited from Appearing), and (c) (Content of Verified

Motion for Leave to Appear) of Bar Rule 1-3.10. New subdivision (d)

(Nonrefundable Fee) is added to Bar Rule 1-3.10. The new

subdivision establishes an annual renewal fee alongside the

currently existing application fee, with the amount for both fees to

be set by the executive director of the Bar. We modify the proposed

language of the new subdivision by adding a provision requiring the

Bar to provide 30 days’ notice to the Florida Supreme Court prior to

the effectiveness of any fee to be imposed or increased.

     Rule 2.510 is amended to reflect the changes in the

application fee for pro hac vice admission set out in new subdivision

(d) of Bar Rule 1-3.10. References to the $250.00 application fee

are deleted throughout rule 2.510, and language is added



                                -3-
referencing the fee requirement in new subdivision (d) of Bar Rule

1-3.10.

     Accordingly, the Rules Regulating the Florida Bar and the

Florida Rules of General Practice and Judicial Administration are

hereby amended as reflected in the appendix to this petition. New

language is indicated by underscoring; deletions are indicated by

struck-through type. The amendments shall become effective

February 7, 2022, at 12:01 a.m.

   It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating the Florida Bar and
Florida Rules of General Practice and Judicial Administration

Joshua E. Doyle, Executive Director, Michael G. Tanner, President,
Gary S. Lesser, President-elect, and Elizabeth Clark Tarbert, Ethics
Counsel, The Florida Bar, Tallahassee, Florida; and Stanford R.
Solomon, Chair, Florida Rules of General Practice and Judicial
Administration Committee, Tampa, Florida, and Michael Jeffrey
Korn, Past Chair, Florida Rules of General Practice and Judicial
Administration Committee, Jacksonville, Florida, and Krys Godwin,
Staff Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioners



                                -4-
                               Appendix

              RULES REGULATING THE FLORIDA BAR

                      CHAPTER 1 GENERALLY

                          1-3 MEMBERSHIP

   RULE 1-3.10 APPEARANCE BY NON-FLORIDA LAWYER IN A
                    FLORIDA COURT


    (a) Non-Florida Lawyer Appearing in a Florida Court. A
practicing lawyer of another state, in good standing and currently
eligible to practice, may, upon association of a member of The
Florida Bar and verified motion, be permitted to practice upon such
conditions as the court deems appropriate under the circumstances
of the caseas allowed by. Such lawyer shall comply with the
applicable portions of this rule and the Florida Rules of General
Practice and Judicial Administration regarding foreign attorneys.
That lawyer must also comply with this rule.

      (1) Application of Rules Regulating The Florida Bar. Lawyers
   permitted to appear by this rule shall beare subject to these
   Rules Regulating The Florida Bar while engaged in the permitted
   representation.

      (2) General Practice Prohibited. Non-Florida lawyers shallare
   not be permitted to engage in a general practice before Florida
   courts. For purposes of this rule, more than 3 appearances
   within a 365-day period in separate representations shall beis
   presumed to be a “general practice.”

       (3) Effect of Professional Discipline or Contempt. Non-Florida
   lawyers who have been disciplined or held in contempt by reason
   offor misconduct committed while engaged in representation
   that is permitted by this rule shall thereafterwill afterwards be
   denied admission under this rule and the applicable provisions
   of the Florida Rules of General Practice and Judicial
   Administration.
                                -5-
   (b) Lawyer Prohibited From Appearing. No lawyer is
authorized to appear pursuant tounder this rule or the applicable
portions of the Florida Rules of General Practice and Judicial
Administration regarding foreign attorneys if the lawyer:

      (1) is disbarred or suspended from practice in any
   jurisdiction;

      (2) is a Florida resident, unless the attorney has an
   application pending for admission to The Florida Bar and has
   not previously been denied admission to The Florida Bar;

      (3) is a member of The Florida Bar but ineligible to practice
   law;

      (4) has previously been disciplined or held in contempt by
   reason of misconduct committed while engaged in representation
   permitted pursuant to this rule;

       (5) has failed to provide notice to The Florida Bar or pay the
   filing fee as required by this rule; or

      (6) is engaged in a “general practice” as defined elsewhere in
   this rule

   is prohibited by or fails to comply with any requirement imposed
by the Florida Rules of General Practice and Judicial
Administration regarding foreign attorneys.

   (c) Content of Verified Motion for Leave to Appear. Any
verified motion filed under this rule or the applicable provisions of
the Florida Rules of General Practice and Judicial Administration
relating to foreign attorneysshall include:

      (1) a statement identifying all jurisdictions in which the
   lawyer is currently eligible to practice law;

      (2) a statement identifying by date, case name, and case
   number all other matters in Florida state courts in which pro
   hac vice admission has been sought in the preceding 5 years,
   and whether such admission was granted or denied;

                                 -6-
      (3) a statement identifying all jurisdictions in which the
   lawyer has been disciplined in any manner in the preceding 5
   years and the sanction imposed, or all jurisdictions in which the
   lawyer has pending any disciplinary proceeding, including the
   date of the disciplinary action and the nature of the violation, as
   appropriate;

      (4) a statement identifying the date on which the legal
   representation at issue commenced and the party or parties
   represented;

      (5) a statement that all applicable provisions of this rule and
   the applicable provisions of the Florida Rules of Judicial
   Administration have been read and that the verified motion
   complies with those rules;

      (6) the name, record bar address, and membership status of
   the Florida Bar member or members associated for purposes of
   the representation;

       (7) a certificate indicating service of the verified motion upon
   all counsel of record in the matter in which leave to appear pro
   hac vice is sought and upon The Florida Bar at its Tallahassee
   office accompanied by a nonrefundable $250 filing fee made
   payable to The Florida Bar or notice of the waiver of the fee; and

      (8) a verification by the lawyer seeking to appear pursuant to
   this rule or the applicable provisions of the Florida Rules of
   Judicial Administration and the signature of the Florida Bar
   member or members associated for purposes of the
   representationmust comply with all requirements set forth in
   those rules.

    (d) Nonrefundable Fee. The pro hac vice motion filed and
served on The Florida Bar must be accompanied by a
nonrefundable fee made payable to The Florida Bar. The lawyer
granted pro hac vice admission before any court in Florida must
pay an annual nonrefundable renewal fee each year after the initial
filing for each year that lawyer is admitted pro hac vice before any
court in Florida. The initial nonrefundable pro hac vice fee, the
annual nonrefundable renewal fee, and the date on which the
                                  -7-
annual renewal fee must be paid will be set by the bar’s executive
director as approved by the Board of Governors. The Florida Bar
will provide the Florida Supreme Court with 30 days’ notice prior to
the effectiveness of any increase in the amount of a nonrefundable
fee or of the imposition of any new fee.

                             Comment

   Subdivision (a)(2) defines and prohibits the general practice
before Florida courts by non-Florida lawyers. For purposes of this
rule, an “appearance” means the initial or first appearance by that
non-Florida lawyer in a case pending in a Florida court, and
includes appearing in person or by telephone in court or filing a
pleading, motion, or other document with the court. A non-Florida
lawyer making an appearance in a Florida court is required to
comply with ruleFla. R. Gen. Prac. & Jud. Admin. 2.510 of the
Florida Rules of Judicial Administration.

    This rule does not prohibit a non-Florida lawyer from
participating in more than 3 cases during any 365-day period;
instead, it prohibits a non-Florida lawyer from making an initial or
first appearance in more than 3 cases during any 365-day period.

   Example: The following example illustrates the application of
this rule to a non-Florida lawyer’s appearances. Assume for this
example that a lawyer licensed to practice in Georgia only has been
admitted pro hac vice pursuant tounder Fla. R. Gen. Prac. & Jud.
Admin. 2.510 in 3 separate Florida cases on the following dates:
January 10, 2008; February 3, 2008; and February 20, 2008.

      (1) In this example, the lawyer would be prohibited from
   seeking to appear pro hac vice under Fla. R. Gen. Prac. & Jud.
   Admin. 2.510 in another separate representation until the
   expiration of the 365-day period from his or herthe oldest of the
   3 appearances (i.e., until January 10, 2009).

      (2) In this example, the lawyer would be permitted under this
   rule to seek to appear pro hac vice in a new case on January 10,
   2009, even if the 3 cases in which he or shethat lawyer made an
   appearance are still active.

                                -8-
       (3) In this example, the lawyer could seek to appear pro hac
   vice in yet another new case on February 3, 2009. The fact that
   the lawyer’s cases in which he or shethat lawyer appeared on
   January 10, 2008, February 3, 2008, February 20, 2008, and
   January 1, 2009 are still active would not prohibit that lawyer
   from seeking to appear in the new case on February 3, 2009,
   because, as of that date, the lawyer would have only made an
   initial appearance in 2 prior cases within that preceding 365-day
   period (i.e., on February 20, 2008 and January 1, 2009). Thus,
   under this rule, a non-Florida lawyer could have pending more
   than 3 cases for which he or shethat lawyer has appeared at any
   given time, as the restriction on general practice relates to the
   making of an initial appearance within a 365-day period and not
   to whether any such case is still active following the expiration of
   365 days.

      (4) Similarly, in the above example, if the non-Florida
   lawyer’s 3 cases are all resolved by April 1, 2008, that lawyer
   would still be prohibited from seeking to make a new appearance
   until the expiration of the oldest of the 3 prior appearances (i.e.,
   until January 10, 2009).

   The purpose of thisThis comment’s purpose is to explain what
constitutes an “appearance” under this rule and how to calculate
the number of appearances in any 365-day period. This comment
and the rule itself do not require a Florida court to grant any
specific request to appear under Fla. R. Gen. Prac. & Jud. Admin.
2.510 if the non-Florida lawyer meets the requirements of
subdivision (a)(2). In all such cases, the decision of
whetherWhether a non-Florida lawyer may appear in a case under
Fla. R. Gen. Prac. & Jud. Admin. 2.510 is within the discretion of
the court.

   This rule is not applicabledoes not apply to appearances in
federal courts sitting in Florida, as appearances before each of
those courts are regulated by the rules applicable to those courts.
Further, an appearance in a federal court sitting in Florida does not
constitute an “appearance” as contemplated by subdivision (a)(2),
because subdivision (a)(2) applies only to appearances before
Florida state courts.
                                 -9-
   FLORIDA RULES OF GENERAL PRACTICE AND JUDICIAL
                  ADMINISTRATION

RULE 2.510.    FOREIGN ATTORNEYS

      (a) Eligibility. Upon filing a verified motion with the court,
an attorney who is an active member in good standing of the bar of
another state and currently eligible to practice law in a state other
than Florida may be permitted to appear in particular cases in a
Florida court upon such conditions as the court may deem
appropriate, provided that a member of The Florida Bar in good
standing is associated as an attorney of record. The foreign attorney
must make application in each court in which a case is filed even if
a lower tribunal granted a motion to appear in the same case. In
determining whether to permit a foreign attorney to appear
pursuant to this rule, the court may consider, among other things,
information provided under subdivision (b)(3) concerning discipline
in other jurisdictions. No attorney is authorized to appear pursuant
to this rule if the attorney (1) is a Florida resident, unless the
attorney has an application pending for admission to The Florida
Bar and has not previously been denied admission to The Florida
Bar; (2) is a member of The Florida Bar but is ineligible to practice
law; (3) has previously been disciplined or held in contempt by
reason of misconduct committed while engaged in representation
permitted pursuant to this rule provided, however, the contempt is
final and has not been reversed or abated; (4) has failed to provide
notice to The Florida Bar or pay the filing fee as required in
subdivision (b)(7)fees described in the Rules Regulating The Florida
Bar concerning non-Florida lawyers’ appearances in a Florida court;
or (5) is engaged in a “general practice” before Florida courts. For
purposes of this rule, more than 3 appearances within a 365-day
period in separate cases shall be presumed to be a “general
practice.” Appearances at different levels of the court system in the
same case shall be deemed 1 appearance for the purposes of
determining whether a foreign attorney has made more than 3
appearances within a 365-day period. In cases involving indigent or
pro bono clients, the court may waive the filing fees for good cause

                               - 10 -
shown. This rule shall not affect the eligibility of a foreign attorney
to appear in a Florida court when authorized by federal law.

      (b) Contents of Verified Motion. A form verified motion
accompanies this rule and must be utilized by the foreign attorney.
Within 10 days of discovering any information which is different
than the representations made in the verified motion, the foreign
attorney must supplement the motion with the new information.
The supplemental information must be filed with the court and The
Florida Bar. The obligation to supplement the motion exists until
the motion is denied or the foreign attorney is no longer counsel in
the case. The verified motion required by subdivision (a) must
include:

           (1)-(6)     [No change]

           (7) a certificate indicating service of the verified motion
upon The Florida Bar and all counsel of record in the matter in
which leave to appear pro hac vice is sought and uponpayment of
the fees described in the Rules Regulating The Florida Bar at its
Tallahassee office accompanied by a nonrefundable $250.00 filing
fee made payable to The concerning non-Florida Barlawyer
appearances in a Florida court or notice that the movant has
requested a judicial waiver of said fees; and

          (8) a verification by the attorney seeking to appear
pursuant to this rule and the signature of the Florida Bar member
or members associated for purposes of the representation.

IN THE _________ COURT OF THE __________ JUDICIAL CIRCUIT,
IN AND FOR _______________, COUNTY, FLORIDA

           Plaintiff
                                       Case No. ..........
v.                                     Division ..........


           Defendant


                                 - 11 -
   VERIFIED MOTION FOR ADMISSION TO APPEAR PRO HAC
  VICEPURSUANT TO FLORIDA RULE OF GENERAL PRACTICE
           AND JUDICIAL ADMINISTRATION 2.510

Comes now                                                              ,
Movant herein, and respectfully represents the following:

     1.    [ ] Movant resides in                        ,
                                   (City)                (State)

Movant is not a resident of the State of Florida.

     [ ] Movant is a resident of the State of Florida and has an
application pending for admission to The Florida Bar and has not
previously been denied admission to The Florida Bar.

     2.    Movant is an attorney and a member of the law firm of (or
practices law under the name of)                              ,
with offices at                               ,               ,
                (Street Address)                (City)
                  ,              ,                ,                ,
(County)            (State)        (Zip Code)       (Telephone)

     3.   Movant has been retained personally or as a member of
the above-named law firm on
                              (Date Representation Commenced)
by
   (Name of Party or Parties)

to provide legal representation in connection with the above-styled
matter now pending before the above-named court of the State of
Florida.

     4.    Movant is an active member in good standing and
currently eligible to practice law in the following jurisdiction(s):
Include attorney or bar number(s).
(Attach an additional sheet if necessary.)




                                   - 12 -
          JURISDICTION                  ATTORNEY/BAR NUMBER




      5.   A judicial officer or the entity responsible for attorney
regulation has neither initiated disciplinary, suspension,
disbarment or contempt proceedings or disciplined, suspended,
disbarred or held Movant in contempt in the preceding 5 years,
except as provided below (give jurisdiction of proceeding, date upon
which proceeding was initiated, nature of alleged violation,
statement of whether the proceeding has concluded or is still
pending, and sanction, if any, imposed): (Attach an additional sheet
if necessary.)




     6.   Movant, either by resignation, withdrawal, or otherwise,
never has terminated or attempted to terminate Movant’s office as
an attorney in order to avoid administrative, disciplinary,
disbarment, or suspension proceedings.

     7.   Movant is not an inactive member of The Florida Bar.

     8.   Movant is not now a member of The Florida Bar.

     9.   Movant is not a suspended member of The Florida Bar.

     10. Movant is not a disbarred member of The Florida Bar nor
has Movant received a disciplinary resignation or disciplinary
revocation from The Florida Bar.

     11. Movant has not previously been disciplined or held in
contempt by reason of misconduct committed while engaged in
representation pursuant to Florida Rule of General Practice and
                               - 13 -
Judicial Administration 2.510, except as provided below (give date
of disciplinary action or contempt, reasons therefor, and court
imposing contempt): (Attach an additional sheet if necessary.)




      12. Movant has filed motion(s) to appear as counsel in
Florida state courts during the past five (5) years in the following
matters: (Attach an additional sheet if necessary.)

Date of Motion Case Name Case Number Court Date Motion
Granted/Denied




     13. Local counsel of record associated with Movant in this
matter is                                                    ,
          (Name and Florida Bar Number)

who is an active member in good standing of The Florida Bar and
has offices at                 ,               ,              ,
               (Street Address) (City)           (County)
________________,                                         .
(State)            (Zip Code)      (Telephone with area code)

(If local counsel is not an active member of The Florida Bar in good
standing, please provide information as to local counsel’s
membership status.___________________________________)

      14. Movant has read the applicable provisions of Florida Rule
of General Practice and Judicial Administration 2.510 and Rule 1-
3.10 of the Rules Regulating The Florida Bar and certifies that this
verified motion complies with those rules.
                                 - 14 -
      15. Movant agrees to comply with the provisions of the
Florida Rules of Professional Conduct and consents to the
jurisdiction of the courts and the Bar of the State of Florida.

    WHEREFORE, Movant respectfully requests permission to
appear in this court for this cause only.

     DATED this ___________ day of ___________________, 20____.


                                     Movant

                                     Address

                                     Address

                                     City, State, Zip Code

                                     Telephone Number

                                     E-mail Address

STATE OF ______________________

COUNTY OF ______________________

     I, ________________________________, do hereby swear or affirm
under penalty of perjury that I am the Movant in the above-styled
matter; that I have read the foregoing Motion and know the
contents thereof, and the contents are true of my own knowledge
and belief.

                                     Movant

      I hereby consent to be associated as local counsel of record in
this cause pursuant to Florida Rule of General Practice and Judicial
Administration 2.510.

                                - 15 -
     DATED this ___________ day of ______________________, 20____.


                                     Local Counsel of Record

                                     Address

                                     Address

                                     City, State, Zip Code

                                     Telephone Number

                                     Florida Bar Number

                                     E-mail Address

                    CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the
foregoing motion was served by mail to PHV Admissions, The
Florida Bar, 651 East Jefferson Street, Tallahassee, Florida
32399-2333 accompanied by payment of the $250.00 filing fee
made payable to The Florida Bar, or notice that the movant has
requested a judicial waiver of said fee; and by (e-mail) (delivery)
(mail) (fax) to (name of attorney or party if not represented),
and that the movant has paid the fees described in the Rules
Regulating The Florida Bar concerning non-Florida lawyer
appearances in a Florida court or has notified The Florida Bar
of movant’s request for a judicial waiver of said fees.



this ________ day of ______________________, 20____.


                                     Movant
                               - 16 -